               Case 19-50272-KBO   Doc 40-1   Filed 09/17/20   Page 1 of 19




                                   EXHIBIT 1




DOCS_DE:230727.1 51411/003
                  Case 19-50272-KBO          Doc 40-1        Filed 09/17/20        Page 2 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                :
    In re:                                                      :   Chapter 11
                                                                :
    LSC WIND DOWN, LLC, et al., 1                               :   Case No. 17-10124 (KBO)
                                                                :
             Debtors.                                           :   (Jointly Administered)
                                                                :
    UMB BANK, N.A., as Plan Trustee of                          :
    The Limited Creditors’ Liquidating Trust,                   :
                                                                :
             Plaintiff,                                         :   Adversary Proceeding
                                                                :   No. 19-50272 (KBO)
    v.                                                          :
                                                                :
    SUN CAPITAL PARTNERS V, LP;                                 :
    SUN MOD FASHIONS IV, LLC;                                   :
    SUN MOD FASHIONS V, LLC; and                                :
    HIG SUN PARTNERS, LLC,                                      :
                                                                :
             Defendants.                                        :
                                                                :

                                STIPULATED PROTECTIVE ORDER

             This Stipulated Protective Order (“Protective Order”) is entered into between and among

Plaintiff UMB Bank, N.A., not individually, but solely in its capacity as Plan Trustee of The

Limited Creditors’ Liquidating Trust and Defendants Sun Capital Partners V, LP, Sun MOD

Fashions IV, LLC, Sun MOD Fashions V, LLC, and HIG Sun Partners, LLC (together, the

“Parties,” and each individually, a “Party”). The Parties are entering into this Protective Order to

govern the production of documents and information between the Parties in connection with or

relating to the above-captioned adversary proceeding (the “Adversary Proceeding”).




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).
             Case 19-50272-KBO            Doc 40-1     Filed 09/17/20    Page 3 of 19




        1.         This Protective Order shall apply to any information, document, or thing produced

between or among the Parties and by any non-parties agreeing to be bound by the Order (the

“Discovery Materials”) in connection with or relating to the Adversary Proceeding. Discovery

Materials shall also include, without limitation, testimony adduced at depositions; answers to

interrogatories and requests for admission; documents and things produced pursuant to formal or

informal document requests; and documents and things provided pursuant to subpoena. Discovery

Materials shall include all information, filings, documents, and things relating in any way to the

substance of the foregoing.

        2.         This Protective Order governs the production or provision of Discovery Materials

as that term is defined in paragraph 1 and does not affect, amend, or modify any existing

confidentiality agreements or protective orders applicable to the Parties, and nothing in this Order

shall constitute a waiver of any rights under such agreements or orders.

        3.         Discovery Materials, or information derived therefrom, shall be used solely in

connection with the Adversary Proceeding, and shall not be used in any other proceeding or for

any other purpose. For the avoidance of doubt, the terms of this Protective Order shall not affect

or otherwise prejudice any Party’s right to seek the Discovery Materials produced pursuant to this

Protective Order in connection with any other litigation between the Parties or their employees,

agents, or insurers, if and to the extent that such Party is entitled to seek discovery in any other

such litigation.

Designation of Discovery Materials as Confidential

        4.         The Party providing Discovery Materials (the “Designating Party”) may designate

as “Confidential” any Discovery Materials produced or disclosed in the Adversary Proceeding

(whether or not the Designating Party is the Party that produced or disclosed those Discovery




                                                   2
             Case 19-50272-KBO          Doc 40-1      Filed 09/17/20     Page 4 of 19




Materials) that the Designating Party in good faith believes meets the criteria in paragraph 5 below,

provided that confidential information shall not include:

                   a. information that was, prior to disclosure, rightfully in the possession of the
                      Receiving Party (as defined in paragraph 9 below) and has not been
                      designated as confidential pursuant to the terms of any other relevant or
                      governing order;

                   b. information that is publicly available in the same form in which it was
                      provided by the Party producing or disclosing the information; and

                   c. information that was, is, or becomes public knowledge, not in violation of
                      this Protective Order.

       5.      Discovery Materials that a Designating Party may designate as “Confidential” are

any Discovery Materials, or any portion thereof, that contain private personal information or

proprietary business information, competitively sensitive information, information subject to

protection under applicable law or regulation, or other information the disclosure of which would,

in the good faith judgment of the party designating the material as confidential, be detrimental to

the conduct of that party’s business or the business of any of the party’s customers or clients

(“Confidential Information”).

       6.      Where practicable, the Designating Party shall designate Discovery Materials as

Confidential by applying the legend “Confidential” to the Discovery Materials. In the case of data

stored in electronic form, the legend shall be printed on the cover or container of the disk, tape, or

other medium in which the electronic data is stored. Where the Designating Party was not the

Party that produced or disclosed the Discovery Materials, the Designating Party shall designate

Discovery Materials as Confidential by written notice to the other Parties.




                                                  3
             Case 19-50272-KBO            Doc 40-1     Filed 09/17/20     Page 5 of 19




Designation of Discovery Materials as Attorneys’ Eyes Only

       7.      The Designating Party may designate as “Attorneys’ Eyes Only” any Discovery

Materials produced or disclosed in the Adversary Proceeding (whether or not the Designating Party

is the Party that produced or disclosed those Discovery Materials) that the Designating Party in

good faith believes meets the criteria in paragraph 8 below, provided that confidential information

shall not include:

                     a. information that was, prior to disclosure, rightfully in the possession of the
                        AEO Receiving Party (as defined in paragraph 10 below) and has not been
                        designated as confidential pursuant to the terms of any other relevant or
                        governing order or court rules/proceedings;

                     b. information that is publicly available in the same form in which it was
                        provided by the Party producing or disclosing the information; and

                     c. information that was, is, or becomes public knowledge, not in violation of
                        this Protective Order.

       8.      A producing Party may designate Discovery Material as “Attorneys’ Eyes Only” if

the producing Party in good faith reasonably believes that the Discovery Material contains highly

confidential, highly sensitive proprietary or commercial non-public information that is of such a

nature that risk of competitive injury would be created if such Discovery Material was seen by

others and therefore requires the highest level of protection provided in this Protective Order. For

purposes of this Protective Order, Attorneys’ Eyes Only Information may include, but is not

limited to, non-public materials containing information related to: (i) trade secrets; (ii) special

formulas; (iii) proprietary calculations, studies or analyses; (iv) identification of bank accounts;

and (v) internal financial reports or plans that contain highly sensitive non-public information.




                                                   4
              Case 19-50272-KBO        Doc 40-1      Filed 09/17/20     Page 6 of 19




Use of Confidential and Attorneys’ Eyes Only Information

       9.      Confidential Information shall be maintained in confidence and shall not be shared

by any Party that receives the Confidential Information (the “Receiving Party”) with any person

other than:

                  a. the Receiving Party’s counsel (including in-house and local counsel)
                     participating in the Adversary Proceeding and any related litigation, and
                     their legal, clerical, or support staff, including temporary or contract staff;

                  b. the Receiving Party’s present or former officers, directors, trustees,
                     partners, or employees actually engaged in assisting in the Adversary
                     Proceeding and then exclusively for purposes of assisting in the Adversary
                     Proceeding;

                  c. any person indicated on the face of a document to be the author, addressee,
                     or an actual or intended recipient of the document, for purposes of assisting
                     with the Adversary Proceeding;

                  d. expert witnesses, financial advisers, or consultants who are employed or
                     retained by the Receiving Party or its counsel in connection with the
                     Adversary Proceeding, provided that counsel, in good faith, requires their
                     assistance, provided, however, that such person will be bound by the terms
                     of this Protective Order as if that person were a party, and further provided
                     that any report created by such expert or consultant relying on or
                     incorporating Confidential Information in whole or in part shall be
                     designated as Confidential Information by the Party responsible for its
                     creation and treated as Confidential under the terms of this Protective
                     Order;

                  e. deponents and witnesses in the Adversary Proceeding, where such
                     disclosure is reasonably necessary for the purposes of trial preparation,
                     factual investigation, or discovery;

                  f. the United States Bankruptcy Court for the District of Delaware (the
                     “Bankruptcy Court”) and its personnel, subject to paragraph 11 below;

                  g. stenographic reporters and their staffs, if any, who record testimony or
                     argument in the Adversary Proceeding;

                  h. any person not employed by the Parties but otherwise assisting counsel in
                     the Adversary Proceeding in a non-legal capacity (including but not
                     limited to graphic production services, litigation support services,
                     consultants, or investigators employed by the Parties or their counsel to



                                                 5
             Case 19-50272-KBO        Doc 40-1     Filed 09/17/20     Page 7 of 19




                      assist in the Adversary Proceeding), provided, however, that such person
                      will be bound by the terms of this Protective Order as if that person were
                      a party;

                  i. any other person, with the express written authorization of the Designating
                     Party.

       10.    Attorneys’ Eyes Only Information shall be maintained in confidence and shall not

be shared by any Party that receives the Attorneys’ Eyes Only Information (the “AEO Receiving

Party”) with any person other than:

                  a. the AEO Receiving Party’s counsel (including local counsel and in-house
                     counsel that are not competitive decision makers for their respective client
                     and/or employer) participating in the Adversary Proceeding and any
                     related litigation, and their legal, clerical, or support staff, including
                     temporary or contract staff;

                  b. Any person indicated on the face of a document to be the author, addressee,
                     or an actual or intended recipient of the document;

                  c. expert witnesses, financial advisers, or consultants who are employed or
                     retained by the AEO Receiving Party or its counsel in connection with the
                     Adversary Proceeding, provided that counsel, in good faith, requires their
                     assistance, and further provided that any report created by such expert or
                     consultant relying on or incorporating Attorneys Eyes Only Information in
                     whole or in part shall be designated as Attorneys’ Eyes Only Information
                     by the Party responsible for its creation and treated as Attorneys’ Eyes
                     Only under the terms of this Protective Order;

                  d. the Bankruptcy Court and its personnel, subject to paragraph 11 below;

                  j. stenographic reporters and their staffs, if any, who record testimony or
                     argument in the Adversary Proceeding;

                  e. any person not employed by the Parties but otherwise assisting counsel in
                     the Adversary Proceeding in a non-legal capacity (including but not
                     limited to graphic production services, litigation support services,
                     consultants, or investigators employed by the Parties or their counsel to
                     assist in the Adversary Proceeding), provided, however, that such person
                     will be bound by the terms of this Protective Order as if that person were
                     a party; and

                  f. any other person, with the express written authorization of the Designating
                     Party.



                                               6
               Case 19-50272-KBO        Doc 40-1      Filed 09/17/20     Page 8 of 19




       11.      Depositions. Any Party shall have the right to designate on the record, or within

five (5) business days following receipt of the final transcript of the deposition, any portion of the

deposition transcript as Confidential or Attorneys’ Eyes Only Information, subject to the

guidelines established in paragraph 5 above. Transcripts of testimony or portions thereof so

designated during the deposition may, at the option of any Party, be appropriately marked and

bound separately.

       12.      Non-Disclosure Declaration. Counsel for a Receiving Party shall provide a copy of

this Protective Order to a representative of any professional firm or individual who is retained in

connection with the Adversary Proceeding (the “Permitted Recipients”), and the firm

representative or individual, as the case may be, must execute a Non-Disclosure Declaration in the

form annexed as Exhibit A hereto prior to the firm or individual receiving any Confidential

Information.

       13.      Filing of Confidential or Attorneys’ Eyes Only Information. All Confidential or

Attorneys’ Eyes Only Information filed with the Bankruptcy Court or any other court with

jurisdiction over the Adversary Proceeding, and all portions of pleadings, motions, or other papers

filed with the Bankruptcy Court or any other court with jurisdiction over the Adversary Proceeding

that disclose Confidential or Attorneys’ Eyes Only Information, shall be filed under seal in

accordance with Rule 9018-1 of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”). The party filing

such documents under seal shall comply with all requirements set forth in Local Rule 9018-1(d)

regarding filing under seal, including filing a motion for approval of the same. A Party or non-

party who designates information as Confidential or Attorneys’ Eyes Only Information shall have




                                                  7
             Case 19-50272-KBO           Doc 40-1     Filed 09/17/20      Page 9 of 19




the burden of establishing that such information is entitled to protection under Bankruptcy Code

§ 107(b) or other applicable law or rule.

       14.     Disclosure Required by Law. In the event that a Receiving Party or a Permitted

Recipient is required, by interrogatories, subpoena, civil investigative demand, demand from a

regulatory body, or similar legal process or applicable law or regulation, to disclose any

Confidential or Attorneys’ Eyes Only Information, it is agreed that the Receiving Party or

Permitted Recipient, if so entitled given the nature of the legal process, demand, or request at issue,

will provide all of the Parties with prompt notice of such event so that one or more of the Parties

may seek a protective order or other appropriate remedy or, with the consent of all of the Parties,

waive compliance with the applicable provisions of this Protective Order. In the event that one or

more of the Parties determines to seek such protective order or other remedy, the Receiving Party

or Permitted Recipient shall reasonably cooperate with the Party seeking the protective order or

other remedy, provided the terms of the relief sought by the applying Party will not narrow the

scope of this Protective Order. In the event such protective order or other remedy is not obtained

and disclosure of Confidential Information is required under law, or all of the Parties grant a waiver

hereunder, the Receiving Party or Permitted Recipient, as the case may be, (i) may, without

liability hereunder, furnish that portion (and only that portion) of the Confidential Information that

the Receiving Party or Permitted Recipient is legally required to disclose, and (ii) will exercise its

commercially reasonable efforts to have confidential treatment accorded to the Confidential

Information so furnished. Nothing herein shall be construed as requiring the Receiving Party or

anyone else covered by this Protective Order to challenge or appeal any order directing production

of Confidential or Attorneys’ Eyes Only Information covered by this Protective Order, or to subject




                                                  8
             Case 19-50272-KBO         Doc 40-1       Filed 09/17/20    Page 10 of 19




himself, herself or itself to any penalties for non-compliance with any legal process or order, or to

seek any relief from this Court.

       15.     No Waiver. The failure to designate any Discovery Materials as Confidential or

Attorneys’ Eyes Only does not constitute a waiver of such claim. If at any time any of the Parties

determines or realizes that certain testimony or some portion of Discovery Materials that was

previously produced should be designated as Confidential or Attorneys’ Eyes Only Information,

that Party may notify all of the other Parties in writing, and such designated testimony or portion

of Discovery Materials will thereafter be treated as Confidential or Attorneys’ Eyes Only

Information under the terms of this Order, provided that the Party designating the Confidential or

Attorneys’ Eyes Only Information shall, at its cost, provide the other Parties with substitute copies,

bearing the appropriate legend, of any such Discovery Materials. If such information has been

disclosed by a Receiving Party or AEO Receiving Party between the time of production or receipt

of the transcript containing the testimony and the time at which a Party gives notice that the

Discovery Materials are to be designated as Confidential or Attorneys’ Eyes Only Information,

such disclosure does not constitute a violation of this Protective Order.

       16.     Disputes over Designation of Discovery Materials. In the event that any Party

objects to any designation of testimony or Discovery Materials as Confidential or Attorneys’ Eyes

Only Information (the “Objecting Party”), the Objecting Party shall notify the other Parties in

writing, stating the grounds of the objection. The Parties shall have two (2) business days to attempt

to resolve the objection, at the end of which the Objecting Party may seek a ruling from the

Bankruptcy Court on an expedited basis that such information should not be treated as Confidential

or Attorneys’ Eyes Only Information. No Confidential or Attorneys’ Eyes Only Information shall

be filed in the public record prior to such a determination by the Bankruptcy Court. The burden




                                                  9
              Case 19-50272-KBO         Doc 40-1       Filed 09/17/20     Page 11 of 19




shall be on the Designating Party or other party seeking to support the designation of the

information as Confidential Information to justify the claim that the disputed material has been

properly designated.

        17.     Disclosure in Court Proceedings. At the appropriate time, counsel shall confer on

such procedures as are necessary to protect the confidentiality of any documents, information, or

transcripts used in the course of any court proceedings, and in the event counsel cannot agree on

such procedures, the question shall be submitted to the Bankruptcy Court for resolution.

        18.     No Bar Against Seeking Further Protection. Nothing in this Protective Order shall

be construed as preventing any Party from seeking further protection from the Bankruptcy Court

for any Discovery Material.

        19.     No Waiver of Privilege Due to Inadvertent Production of Privileged Materials. The

inadvertent production of any privileged materials in the Adversary Proceeding will be without

prejudice to any claim that such materials are privileged under the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege, and neither party will be held to

have waived any claims or arguments in the event of such inadvertent production.

        20.     If a Party believes that it inadvertently produced privileged material, the Party will

notify in writing the recipient to whom the material was produced and the basis of the claim (the

“Privileged Material Notice”). After receipt of a Privileged Material Notice, the Party to whom the

privileged material was produced will promptly return, sequester, or destroy the privileged

material, any copies it has in its possession, custody, or control, and any work product reflecting

the contents of the privileged material. The Party to whom the privileged material was produced

will not use or disclose the information until the claim is resolved, will take reasonable steps to

retrieve the information if the party disclosed it to anyone else before being notified, and will notify




                                                  10
             Case 19-50272-KBO         Doc 40-1       Filed 09/17/20    Page 12 of 19




the disclosing party in writing whether it objects to the designation of such material as privileged

or protected. If a party objects, the Parties shall meet and confer, and raise the issue with the

Bankruptcy Court as necessary, as expeditiously as possible. While any such dispute is pending,

the material at issue will be treated as privileged until the Bankruptcy Court rules.

       21.     Any request to compel production of the inadvertently produced privileged

materials will not assert as a ground for seeking the production of such materials the fact or

circumstance of the inadvertent production.

       22.     No Admission Regarding Admissibility or Relevancy. Nothing in this Protective

Order shall be construed to affect in any way the admissibility or relevancy of any Discovery

Material or other evidence.

       23.     No Warranty. Neither the Designating Party nor any of its representatives, officers,

directors, employees or agents make any express or implied representation herein as to the

accuracy or completeness of Discovery Material except as otherwise agreed in writing in any other

documentation.

       24.     No Bar to Use of Party’s Own Discovery Material. This Protective Order has no

effect on, and shall not apply to, a producing Party’s use or disclosure of its own Confidential or

Attorneys’ Eyes Only Information for any purposes whatsoever.

       25.     Binding Effect. The provisions of this Protective Order shall, absent written

consent of all of the Parties or further order of the Bankruptcy Court, continue to be binding

throughout the conclusion of the Adversary Proceeding and any related litigation, including

without limitation any appeals therefrom. Within sixty (60) calendar days after receiving notice of

an entry of an order, judgment, or decree finally disposing of the Adversary Proceeding and any

related litigation, including the exhaustion of all possible appeals and other review, and upon




                                                 11
              Case 19-50272-KBO          Doc 40-1       Filed 09/17/20     Page 13 of 19




receipt of a written request by a Designating Party, the Parties shall either (i) return all Confidential

or Attorneys’ Eyes Only Information and all copies thereof (including summaries and excerpts and

including all such material provided by a Party to any other persons, whether or not in accordance

herewith) to counsel for the Party that produced or disclosed such materials, or (ii) destroy or cause

to be destroyed all Confidential or Attorneys’ Eyes Only Information. As to documents that have

been received electronically and that cannot be returned, deleted, or destroyed (“Electronically

Stored Information”), the recipient must take reasonable measures to ensure that unauthorized

persons do not have access to Confidential or Attorneys’ Eyes Only Information present on the

recipient’s computer, server, or any backup media. The Parties will, upon written request by any

producing Party, acknowledge their return or destruction of all Confidential or Attorneys’ Eyes

Only Information by executing an affidavit certifying compliance with this paragraph of the

Protective Order. The Parties' counsel shall make reasonable efforts to remove Electronically

Stored Information from Parties' counsels' active systems, specifically, active email servers, active

document management systems, and active litigation support databases. The Parties’ counsel will

not be required, however, to remove such Electronically Stored Information from any back up or

disaster recovery systems, or from any other source which is not reasonably accessible because of

undue burden or cost.

        26.     Notwithstanding the foregoing, counsel to any Party shall be entitled to retain court

papers, deposition and court transcripts, and attorney work product that refer to or relate to

Confidential or Attorneys’ Eyes Only Information. Additionally, the Parties shall be entitled to

maintain Confidential or Attorneys’ Eyes Only Information to the extent required by law or

regulation (including regulations of a stock exchange or a self-regulatory body), or internal

document retention policies.




                                                   12
              Case 19-50272-KBO        Doc 40-1      Filed 09/17/20    Page 14 of 19




        27.     Governing Law. This Protective Order shall be governed by and interpreted under

and in accordance with the laws of the State of Delaware.

        28.     Survival of Termination. The terms of this Protective Order shall survive the

termination of the Adversary Proceeding, whether by voluntary or involuntary dismissal,

settlement, judgment, or otherwise and the Court shall retain jurisdiction to enforce the terms of

this Protective Order.

        29.     Continuing Jurisdiction. The Bankruptcy Court retains exclusive jurisdiction to

enforce, modify, or vacate all or any portion of this Protective Order upon appropriate motion by

a party in interest.

        30.     Additional Relief. Nothing herein shall prevent any Party or non-Party from

seeking additional relief from the Court not specified in this Protective Order.

                                    [Signature Pages Follow]




                                                13
           Case 19-50272-KBO   Doc 40-1     Filed 09/17/20   Page 15 of 19




Dated: September 17, 2020           PACHULSKI STANG ZIEHL & JONES LLP



                                    /s/ James E. O’Neill
                                    Bradford J. Sandler (Bar No. 4142)
                                    James E. O’Neill (Bar No. 4042)
                                    919 North Market Street, 17th Floor
                                    P O Box 8705
                                    Wilmington, DE 19899 (Courier 19801)
                                     (302) 652-4100 (T)
                                     (302) 652-4400 (F)
                                    bsandler@pszjlaw.com
                                    joneill@pszjlaw.com

                                    -and-

                                    Eric D. Madden (admitted pro hac vice)
                                    Gregory S. Schwegmann (admitted pro hac vice)
                                    Michael J. Yoder (admitted pro hac vice)
                                    REID COLLINS & TSAI LLP
                                    1601 Elm Street, Suite 4200
                                    Dallas, TX 75201
                                    (214) 420-8900 (T)
                                    (214) 420-8909 (F)
                                    emadden@reidcollins.com
                                    gschwegmann@reidcollins.com
                                    myoder@reidcollins.com

                                    Counsel to UMB Bank, N.A., as Plan Trustee of
                                    The Limited Creditors’ Liquidating Trust
Case 19-50272-KBO   Doc 40-1     Filed 09/17/20   Page 16 of 19




                         /s/ Matthew O. Talmo
                         Robert J. Dehney (#3578)
                         John DiTomo (#4850)
                         Matthew O. Talmo (#6333)
                         MORRIS NICHOLS ARSHT
                         & TUNNELL LLP
                         1201 North Market Street, Suite 1600
                         Wilmington, DE 19801
                         Telephone: (302) 658-9200
                         Facsimile: (302) 658-3989
                         Email: rdehney@mnat.com
                                 jditomo@mnat.com
                                 mtalmo@mnat.com

                         -and-

                         Michael A. Duffy
                         Michael C. McCutcheon
                         BAKER & McKENZIE LLP
                         300 East Randolph Street, Suite 5000
                         Chicago, Illinois 60601
                         Telephone: (312) 861-8000
                         Facsimile: (312) 861-2899
                         Email: michael.duffy@bakermckenzie.com
                                michael.mccutcheon@bakermckenzie.com

                         Attorneys for Defendants Sun Capital Partners V,
                         LP, Sun MOD Fashions IV, LLC, Sun MOD
                         Fashions V, LLC, and HIG Sun Partners, LLC
Case 19-50272-KBO   Doc 40-1   Filed 09/17/20   Page 17 of 19




    EXHIBIT A TO STIPULATED PROTECTIVE ORDER
                 Case 19-50272-KBO           Doc 40-1       Filed 09/17/20        Page 18 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



                                                                :
    In re:                                                      :   Chapter 11
                                                                :
    LSC WIND DOWN, LLC, et al., 1                               :   Case No. 17-10124 (KBO)
                                                                :
             Debtors.                                           :   (Jointly Administered)
                                                                :
    UMB BANK, N.A., as Plan Trustee of                          :
    The Limited Creditors’ Liquidating Trust,                   :
                                                                :
             Plaintiff,                                         :   Adversary Proceeding
                                                                :   No. 19-50272 (KBO)
    v.                                                          :
                                                                :
    SUN CAPITAL PARTNERS V, LP;                                 :
    SUN MOD FASHIONS IV, LLC;                                   :
    SUN MOD FASHIONS V, LLC; and                                :
    HIG SUN PARTNERS, LLC,                                      :
                                                                :
             Defendants.                                        :
                                                                :


                                 NON-DISCLOSURE DECLARATION

             I have read the Stipulated Protective Order (the “Protective Order”) in the above-captioned

bankruptcy cases. I understand its terms and agree to be fully bound by them, and I hereby submit

to the jurisdiction of the United States Bankruptcy Court for the District of Delaware for purposes

of enforcement of the Protective Order. I further agree not to disclose or use any Discovery

Materials designated “Confidential” or “Attorneys’ Eyes Only” (as defined in the Protective

Order) for purposes other than those permitted under the Protective Order.



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).
             Case 19-50272-KBO   Doc 40-1   Filed 09/17/20   Page 19 of 19




Name:

Email:

Address:

Counsel (if any):

Telephone:

Dated:

Signature:




                                        2
